Exhibit 99.1 CORRECTING and REPLACING RADIANT LOGISTICS ANNOUNCES RESULTS FOR THE THIRD fiscal quarter ENDED March 31, 2016 BELLEVUE, WAMay 16, 2016 – Radiant Logistics, Inc. (NYSE MKT: RLGT), a third party logistics and multi-modal transportation services company, is correcting a typographical error in its earnings press release for the three and nine months ended March 31, 2016. The earlier press release included an error in calculating adjusted net income which has been updated to include add backs of approximately $1.9 million in acquisition related costs, $2.1 million in non-recurring legal costs and $0.3 million in amortization of loan fees. Accordingly, the Company’s outlook for the fiscal year ended June 30, 2016 has been updated to reflect adjusted net income in the range of $10.6 - $11.8 million and adjusted net income per basic and fully diluted share in the range of $0.22 to $0.24, rather than adjusted net income in the range of $7.8 - $9.1 million and adjusted net income per basic and fully diluted share in the range of $0.16 to $0.18. The corrected press release follows. RADIANT LOGISTICS ANNOUNCES RESULTS FOR THE THIRD FISCAL QUARTER ENDED MARCH 31, 2016 Posts record quarterly results with revenues of $173.3 million – up $71.0 million or 69.4%; Net revenues increased 54.2% to $41.8 million Adjusted EBITDA increased 36.4% to $4.7 million
